IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-60926
                           Summary Calendar



                  NGOY DESIRE BANZE; SARAH KABUTU;
                        KABULO OLOVIER BANZE,

                                          Petitioners,

                                versus

               IMMIGRATION AND NATURALIZATION SERVICE,

                                          Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A29-916-157
                          BIA No. A29-916-158
                          BIA No. A29-916-159
                         --------------------
                           December 13, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

         Ngoy Desire Banze, Sarah Kabutu, and Kabulo Olovier Banze,

petition for review of the Board of Immigration Appeals (BIA)

denial of an asylum and withholding of deportatation application.

As the application was filed prior to the effective date of the

1996 amendments to the Immigration and Nationality Act, the pre-

amendment law governs.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-60926
                                  -2-

     The Attorney General may grant an asylum request to an alien

who demonstrates past “persecution or a well-founded fear of

persecution on account of race, religion, nationality, membership

in a particular social group, or political opinion . . . .”

8 U.S.C. §§ 1158(b), 1101(a)(42)(A).        As the BIA conducted a de

novo review, we review only the decision of the BIA.    See Carbajal-

Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996).          The BIA’s

deportation order will be sustained if “‘supported by reasonable,

substantial, and probative evidence on the record considered as a

whole’”.    INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992) (quoting

8 U.S.C. § 1105a(a)(4)).     Under this standard, the evidence must

not merely support the asylum claim; it must “compel[] it”.    Id. at

481 n.1.

     The evidence does not compel the conclusion that Banze was

persecuted in the past for political opinion or that he has a well-

founded fear of future persecution.    The BIA’s determination that

Banze’s testimony was not sufficiently detailed with respect to

Banze’s activities in the Union for Democracy and Social Progress

(UDPS), or with respect to his second arrest is not an unreasonable

view of the record.    See Chun v. INS, 40 F.3d 76, 78-79 (5th Cir.

1994).     Although Banze may have been arrested, and although UDPS

members have been targeted and harassed by forces aligned with the

Zairean government, Banze has not demonstrated that his arrests

were actually motivated by his UDPS membership or that he has a

reasonable fear of persecution upon returning to Zaire.      As Banze

has not met the burden for asylum, he cannot meet the more

stringent burden for withholding of deportation.       See Adebisi v.
                          No. 99-60926
                               -3-

INS, 952 F.2d 910, 914 (5th Cir. 1992).   We DENY the petition for

review.

     DENIED.